Citation Nr: 0009618	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  91-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-operative status, 
removal of left testis, claimed as loss of left testicle.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
October 1966.

In a decision issued in August 1991, the Board of Veterans' 
Appeals (the Board), among other determinations, denied 
service connection for residuals of injury to the left groin.  
In [citation redacted], 
in a single-judge action, the United States Court of Veterans 
Appeals (United States Court of Appeals for Veterans Claims, 
effective March 1, 1999) (the Court), interpreted the left 
groin issue as a claim for service connection for loss of the 
left testicle.  This claim had been previously denied by the 
RO in December 1966.  The Court determined that the veteran's 
hearing testimony was "new" and "material", and "created 
a reasonable possibility of changing the outcome."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board's 
determination with respect to the groin claim was vacated and 
remanded for further development.  

The case was remanded for further development in February 
1994, and it has been returned to the Board for further 
appellate consideration.  

The United States Court of Appeals, Federal Circuit held in 
Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996), that 
pursuant to 38 U.S.C.A. §5108 and 7104(b), the Board had a 
legal duty to consider whether new and material evidence had 
been submitted to reopen a claim subject to a prior final 
denial regardless of the RO's actions.  The Federal Circuit 
stated that this was a jurisdiction question. Additionally, 
there have been changes in the controlling law since the 1993 
decision, which will be discussed below.

The veteran filed a claim for service connection for a 
psychiatric disorder in August 1991.  Service connection for 
a nervous condition was denied by rating action in August 
1995, and he was notified of the denial and his appellate 
rights that same month.  He did not appeal, and service 
connection for a psychiatric disorder is not before the Board 
at this time.  38 C.F.R. § 20.200 (1999).  

In October 1993 the veteran requested an increased rating 
from his left femoral nerve paresthesia; he also requested 
service connection for arthritis and sterility.  A rating 
action in September 1997 confirmed the noncompensable 
evaluation for the left femoral nerve disorder.   There is no 
notice of disagreement to the RO's notification of the 
determination as to an increased rating issue in file.  The 
record does not contain a formal disposition of the veteran's 
application for service connection for arthritis and 
sterility.  It appears that in a September 1997 notation on a 
rating sheet the claim for service connection for "arthritis 
in the back" was referred to "Auth" for disposition.  It 
was noted that service connection for arthritis of the back 
had been subject to prior final appellate decisions by the 
Board and the Court.  The claims folder does not reflect that 
further action was taken as to this claim.  The RO's 
attention is therefore directed to this matter.  In that same 
notation, there is reference to an outpatient treatment 
report of November 1991 wherein the claimant made reference 
to a claim for service connection for neck and shoulder 
conditions.  This also was referred to "Auth," and there is 
no indication of further action in the claims folder.   The 
RO's attention is invited to these matters. 

The claims folder likewise does not reflect that further 
adjudicative action was taken as to a claim for service 
connection for sterility.  This matter is also referred to 
the RO for further action.  In this regard, the Board would 
first rule that the claim for service connection for 
sterility is an issue separate and apart from the claim for 
service connection residuals of a left groin injury or the 
application to reopen a claim for service connection for loss 
of the left testicle.  In the alternative, the Board notes 
that there is no competent medical evidence of record linking 
the claimed sterility to either residuals of a left groin 
injury or the loss of the left testicle.  Accordingly, that 
claim is not well grounded and the Board can take no further 
action.

The Board notes that the veteran has failed to report for 
several examinations, and the last two scheduled examinations 
he did not provide good cause for his failure to report.  
Where the claimant fails to cooperate in the development of 
the record where his cooperation is required, the Board finds 
that VA has no further obligation under the duty to assist to 
plead again with the claimant to do that which he failed to 
due when first asked.  See Evans v. West, 12 Vet. App. 22 
(1998).  Further, the July 26, 1995, medical opinions 
essentially comply with the February 1994 remand request, and 
Stegall v. West, 11 Vet. App. 268 (1998) is not for 
application.  


FINDINGS OF FACT

1.  There was a final decision on the issue of service 
connection for post-operative undescended left testicle in 
December 1966.  A timely appeal was not filed and this rating 
action became final.  

2.  The evidence submitted since the December 1966 
determination consists essentially of duplicate service 
records showing injury in service and testis surgery; parole 
and written evidence by the veteran; and the recording of 
statements of medical history by examiners of the injury and 
surgery in service.

3.  The parole and written evidence from the veteran, is not 
simply cumulative, and as it sheds light on the origins of 
the claimed disability is material.

4.  The record contains a 1995 medical opinion that the left 
testis surgery in 1964 was not related to the in-service 
injury and was for a congenital condition; there is no 
competent medical evidence of record to rebut that opinion.

5.  Probative medical evidence of a causal relationship 
between the atrophic undescended left testicle and any 
current disability has not been presented.  





CONCLUSIONS OF LAW

1.  The December 1966 RO decision is final as to entitlement 
to service connection for post-operative undescended left 
testicle, and as evidence submitted since that determination 
is new and material, the claim of entitlement to service 
connection post-operative removal of left testis, claimed as 
loss of left testicle is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West & Supp. 1999); 38 C.F.R. §§ 3.104(b), 3.156 (1999).

2.  The claim for service connection for a post operative, 
left testis disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Evidence at the time of the December 1966 decision

The veteran's original application for disability benefits 
was received in October 1966.  He reported loss of 
"testicles" by surgery.

The veteran service medical records were received in December 
1966.

Enlistment examination June 1962 did not reveal any 
complaints or finding relative to the left testis.  Service 
medical records disclose that on October 9, 1963, the veteran 
was "run over by the wheel of a howitzer" during exercises.  
Physical examination revealed pain on motion of the left 
lower extremity, and on palpation of the left groin, pelvis, 
and scrotum.  There was a hematoma and ecchymosis along the 
left inguinal area.  There were slight abrasions on the 
scrotum and penis.  Pertinent studies and tests, including X-
rays of the pelvis and proximal left femur, were normal.  The 
veteran was treated symptomatically with ice packs and bed 
rest. On October 28, 1963 there was a urology consultation 
because of atrophy of the left testicle.  The veteran stated 
that the left testicle "had always been smaller than the 
right one."  Palpation revealed the left testicle to be high 
in the scrotum.  No treatment was advised.  He was returned 
to duty October 30, 1963.  He had a slight limp that was 
"improving rapidly."

An October 30, 1963, sick call record noted the veteran's 
injury and hospitalization, included 1 week of bed rest and 
then progressive physical therapy to his present state.  He 
was to be on no duty for the following 2 weeks and then to 
return for further evaluation.  He returned in November, and 
orthopedic consultation was requested and performed in 
December 1963.  At that time his L-3 profile was to continue 
for 1 month.

In June 1964 the veteran was provided urology evaluation in 
regard to left inguinal groin and femoral area pain since his 
injury.  It was recorded that he had a small testicle down in 
the left scrotum but since he was run over he "has not seen 
testis down."  Examination showed patulous (patent) left 
external ring with testis felt at the tip of examining 
finger.  The hospital narrative summary from June 4, 1964, to 
June 26, 1964, noted that after the injury in October 1963, 
consultation had been obtained because the left testis was 
riding high in the scrotum.  However, there were no 
associated symptoms.  For the past several months the veteran 
had noted pain in the left inguinal area with prolonged 
standing or walking.  He was treated with different regimens 
with no relief.  He was transferred to the urology clinic at 
which time evaluation revealed the left testis to lie at the 
level of the external inguinal ring and to be rather markedly 
atrophic.  "[T]he patient noted that the left testicle 
always had been smaller than the right."  It was noted that 
the left testicle was somewhat tender, was atrophic and 
probably associated with a hernia.  On June 5, 1964, a left 
orchiectomy was performed.  The initial diagnosis was 
undescended testis, left, "EPTE" (existed prior to 
enlistment).  Following surgery, the revised diagnosis was 
atrophic left testis (undescended); existed prior to 
enlistment, not due to own misconduct.  

Examination for release from active duty in October 1966 
noted the veteran had the surgical absence of the left 
testicle "NCD" (Not Considered Disabling).  The separation 
examination was otherwise normal.

A rating action in December 1966 denied service connection 
for post-operative undescended left testicle, on the basis it 
was a constitutional or developmental abnormality, and not a 
disability under the law.  He was notified of this 
determination and his appellate rights in January 1967.  He 
did not appeal.  

Evidence after December 1966

The veteran applied for compensation benefits again in 
January 1976.   He made no specific reference to a disability 
of the groin or testicle.  He was provided VA examination in 
April 1976.  His service medical records were not available, 
and he reported that he sustained an accident "in 1962 while 
in service in Japan when he was run over by a 6 1/2 ton tank."  
This was described as resulting in multiple contusions and 
soft tissue injury to the "left leg."  One year after the 
injury his left testicle was removed.  

The veteran again applied for disability benefits in February 
1985.  He referred to disability of the "left knee, leg and 
groin."  Associated with his claim were copies of VA clinic 
records in 1983 and 1984.  These records did not reveal any 
complaints or findings with regard to the left groin or 
testicle.  A request was made for his service medical 
records, and received in March 1985 were additional service 
medical records for the veteran.  Any pertinent records were 
copies of records previously received.  

The veteran was hospitalized in January 1990, after reporting 
a conspiracy to over throw the president.  He gave a vague 
history of psychiatric symptoms for 20 years with an 
"unknown" number of hospitalizations.  The diagnosis was 
probable schizophrenia, paranoid, chronic with acute 
exacerbation, rule out bipolar disorder, manic with psychotic 
features.  

The veteran again applied for disability benefits in April 
1990.  Service connection for a groin injury was denied, and 
he was so notified in June 1990.  He submitted a notice of 
disagreement in July 1990.  In his September 1990 substantive 
appeal, the veteran reported his treatment in service.  

The veteran, in hearing testimony in November 1990, described 
the injury to the left lower extremity and groin.  He 
reported that his entire groin area was shoved up into the 
stomach and across the side.  Following the injury, the 
entire groin area was purple, and "[T]he groin didn't come 
back from the stomach and I couldn't urinate."  He then 
stated that he could urinate, "but it was very difficult.  
It was extremely swollen."  He reported that when returned 
to duty he was not put on light duty.  After 30 days he was 
given light duty and for the remainder of his time in service 
he received 40 or 50 examinations, Transcript (T.) pp. 2 and 
3.  Some of his testimony was disjointed and difficult to put 
in context, T. p. 4.  He reported that in Japan a specialist 
mentioned that there was something wrong with the groin, 
"the testicle not coming down."  He reported feeling pain, 
the loss of his testicle, and being sterile, T. pp. 7 and 8.

VA clinic records in 1991 include data base system review in 
May 1991.  At that time it was noted that the veteran had his 
left testicle removed following traumatic accident in 
service.  He reported impotence for 15 years or more, and 
being married 15 years before, for 3 years.  Alcohol abuse 
for 6 months, 15 years before, associated with marriage was 
reported.  A urology clinic record in June 1991 noted left 
orchiectomy following injury in 1963.  Currently there were 
no urinary difficulties, and the veteran was concerned about 
sterility.  

The veteran again experienced psychiatric hospitalization in 
August and September 1991.  He reported pelvic injury in 
service, in 1963 that resulted in surgical removal of his 
left testicle.  The Axis I diagnosis was paranoid type 
schizophrenia, acute exacerbation of psychotic symptoms.  

A VA urology clinic record, dated in October 1991, noted 
normal urinalysis, and verified oligospermia.

VA clinic records for the veteran from 1982 to 1992 do not 
reflect ongoing left groin treatment.

The Board, in a February 1994 remand, requested examination 
of the veteran, to include opinions concerning the veteran's 
groin.  

The veteran failed to report for scheduled examination, in 
September 1994.  The veteran in a letter received in November 
1994 reported that in regard to the 2 scheduled appointments, 
the first was kept but he "was unable to see specialist."  
The second appointment was "unable to confirm based on a 
medical problem."  The record shows that the veteran failed 
to report for examination in December 1994.  

In file is a VA medical record stamped by a medical center, 
dated June 27, 1995.  One entry reads "[N]ote read-This is 
not in our domain to resolve an appeal verdict on this case 
or this time."  There were initials underneath.  Beneath 
that was the date June 27, 1995, and below that was "I 
endeavored to explain this to the pt," followed by the 
notation "3 volumes," followed by "no notes," and "no 
opinion here today," and there were initials below the 
inscriptions.  

A progress note dated July 26, 1995, showed that a physician 
had reviewed all of the current claims files and medical 
records for the veteran, and concluded that in his opinion 
the veteran did not have any groin disability prior to 
entering the military service in 1962; that the left groin 
injury sustained in October 1963 had resolved prior to being 
returned to active duty; and that the removal of the 
congenital atrophic left testicle in June 1964 was not a 
result of the groin injury nor did it contribute to a left 
groin disability.  

The veteran in a statement in August1995 noted that when he 
was released from the hospital he was released with a limp, 
and the limp was a result of "medical problems with 
testicles, groin, left leg and pelvis."  He asserted that 
the limp never went away.  He further stated that the 
physician's statement, apparently with respect to the limp, 
was "untrue." 

The veteran's representative, in a statement in August 1996, 
enclosed a letter from the veteran, in which the veteran 
stated that he had reported for the December 1994 examination 
but was refused.  The letter from the veteran noted that 3 
times he was refused examination based on the size of the 
medical file and a point of law.  However, even without the 
examination his medical records were reviewed without him 
being there.  The record shows that another examination was 
scheduled in September 1996, and the veteran failed to report 
for an examination in October 1996.  He also failed to report 
for an examination in April 1997.  

The veteran was informed in October 1998 that his claim was 
being sent to the Board of Veterans' Appeals.  Received at 
the Board in December 1998 was a statement from the veteran 
requesting a postponement until he was "able to get medical 
records in April of 1999."  

Received at the Board in May 1999 was an April 8, 1999 letter 
from a congressman, concerning another veteran.  A Report of 
Contact dated May 20, 1999 noted contact with the 
congressman's office concerning the April 1999 letter. The 
response was that there had been a reply for the other 
veteran, and there should be a reply prepared for the 
veteran.  Associated with the April 1999 congressional letter 
was a copy of a letter from the veteran, to the effect that 
the doctor lied when he said that the veteran said the left 
testicle was always smaller.  The veteran asserted that he 
was given a full examination that he passed when he entered 
service.  He also noted that he recently requested an 
extension of time to the VA in Washington, D.C., and he had 
not heard from them.  This was the reason he was now writing. 
He wanted a fair hearing, which he believed he had not 
received.  

The response to the congressman, in June 1999 was that the 
veteran's appeal was docketed at the Board in October, and 
the case had been referred to the veteran's representative.  
Further, the veteran's correspondence had been associated 
with his file and would be considered on review of the file.  

The veteran's representative, in a memorandum, dated February 
22, 2000, reported that the file had been reviewed and was 
submitted on the evidence of record.  The Board notes that on 
the veteran's October 1998 request for postponement, was a 
telephone number, and the notation that the veteran could not 
be reached by phone, and the veteran's representative 
apparently initialed this notation.  


Analysis

New and Material Evidence

As noted above, in [citation redacted], the Court interpreted the left groin issue as 
a claim for service connection for loss of the left testicle.  
This claim had been previously denied by the RO in December 
1966.  The Court determined that the veteran's hearing 
testimony was "new" and "material", and "created a 
reasonable possibility of changing the outcome."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This determination is 
the "law of the case" and the Board generally is precluded 
from reconsideration of identical issues.  Chisem v. Brown, 8 
Vet. App. 374 (1995).  The United States Court of Appeals for 
the Federal Circuit recognizes three exceptions to this 
doctrine: (1) when the evidence at trial is substantially 
different from that in the former trial upon which the 
appellate court based its decision; (2) when the controlling 
authority has since made contrary decision of law; and (3) 
when the appellate decision was clearly erroneous.  Chisem, 8 
Vet. App. at 375 (citing Kori Corp. v.  Wilco Marsh Buggies 
and Draglines, Inc., 761 F.2d 649, 657 (Fed. Cir. 1985)).  

During the protracted period this matter has been pending, 
the standards relating to what constitutes new and material 
evidence to reopen a claim have undergone fundamental change.  
The most significant change in the law arose when the Court 
of Appeals for the Federal Circuit addressed the definition 
of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).   In that determination, the Court of 
Appeals for the Federal Circuit held that the Court in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation." Hodge, 155 
F.3d at 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" Id. 
at 1363, and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(Citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.  More recently in Anglin v. West, No. 99-7019 
(Fed. Cir. Feb. 15, 2000), the Federal Circuit reemphasized 
that Hodge only overturned the third prong of the Colvin 
standard.

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156(a) (1999) provides a definition of "new 
and material evidence."  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, supra.

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  

In addition to the case involving "new and material 
evidence," there also have been changes in case law 
involving both the competence of lay parties to present 
medical evidence (Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)) and the nature of a well grounded claim (Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498 (1995)).  

The Board concludes that this is an instance where the 
exception to the "law of the case" doctrine is applicable 
governing contrary decisions of law by controlling authority.   
First, the Board finds that it is required under Barnett, 
supra. to make a preliminary determination as to whether 
"new and material" evidence has been submitted to reopen a 
claim for service connection for a left testicle disability, 
as this is a jurisdictional question.  Butler v. Brown, 9 
Vet. App. 9 Vet. App. 167 (1996).  The Court held in July 
1993 that the veteran's sworn testimony in November 1990 
describing the injury to his groin was "new" because it was 
not cumulative and "material" because it was relevant and 
probative, and if believed, created a reasonable possibility 
of changing the outcome.  Although the "reasonable 
possibility of changing the outcome" prong of Colvin has 
been overturned by Hodge, the Court of Appeals for the 
Federal Circuit did so on the basis that this placed a 
greater burden on the claimant than the governing statute 
required.  Under Hodge, the test is whether the evidence is 
new, and if so whether it is material.  The Federal Circuit 
further commented that evidence would be material if the new 
evidence, "contribute[s] to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."   Hodge, 155 F.3d at 
1363.  In this matter, the Board concludes that the veteran's 
testimony in November 1990 is not simply cumulative as it 
adds more detail to the circumstances of the original injury.  
Thus, it is new.  Since this additional detail also 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury," 
the testimony is also material.  Accordingly, "new and 
material evidence" has been presented and the claim is 
reopened.

Well Grounded Claim

The Board next faces the mandate of Elkins that requires the 
Board to address whether the claim is well grounded.  Under 
the law, it is the obligation of the person applying for 
benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

The record in this case clearly demonstrates that the veteran 
sustained a groin injury in service.  Thus, the veteran has 
satisfied the second prong of the Epps standard for a well 
grounded claim.  The Board concludes, however, that he has 
not carried his burden as to the other two prongs of Epps.  
An undescended left testicle was not shown at examination for 
entry into service.  It was diagnosed in service.  The 
medical providers who treated the veteran at the critical 
time in question, and who had the veteran's statements of 
medical history provided in the context of treatment in both 
October 1963 and June 1964 that his left testicle had always 
been smaller, concluded that the disorder had existed prior 
to service.  The medical opinion of July 1995 indicates that 
the atrophic left testicle identified in June 1964 was a 
congenital disability.  Neither the medical opinion of the 
treating physicians in service that the disability existed 
prior to service, nor the opinion that the atrophic left 
testicle is a congenital disability is controverted by any 
medical evidence in the record.  The only evidence to the 
contrary consists of a statement from the veteran in June 
1964 that he "ha[d] not seen [the left] testis down" since 
the accident with the howitzer and his comments to a hearing 
officer that his testicle failed to descend from his 
"stomach" region after the accident.  This lay evidence, 
however, is only competent to establish facts observable to a 
lay party.  The significance of those facts in terms of 
medical diagnosis and causation is a matter beyond the 
veteran's competence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu, supra.  Given the medical opinion evidence 
of record that the left testis disorder was congenital, and 
thus obviously and manifestly pre-existed service, the Board 
finds the presumption of soundness was rebutted by clear and 
unmistakable evidence.  38 C.F.R. § 3.304 (1999).  Further, 
there is no competent medical evidence to show that there was 
an increase in disability in service.  There is competent 
medical evidence that the left testis disorder was not 
affected, much less aggravated, by the in service injury.  
Thus, there is no basis to apply the presumption of 
aggravation.   38 C.F.R. § 3.306 (1999).

Moreover, the record now before the Board does not contain 
competent medical evidence establishing the existence of a 
current disability as a result of the removal left testicle 
in service as treatment of a congenital disability.  There is 
uncontroverted medical evidence that the groin injury in 
service was not causally related to the removal of the 
congenital testicle disorder.  Accordingly, the veteran has 
not met his burden of showing the existence of a current 
disability due to post-operative status, left testis.  In 
this regard, the Board concludes that this case is controlled 
by Chelte v. Brown, 10 Vet. App. 268 (1997).  In Chelte, the 
veteran had a hernia repair in service.  The Court held that 
the claim was not well grounded because all the veteran had 
demonstrated was that he had a hernia in the past, not that 
he had a current disability.  Likewise, here there is 
evidence of the past treatment of the congenital disorder, 
but no evidence of a current disability.  Therefore, the 
veteran has not met his burden with respect to the first 
prong of the Epps standard and, as a result, he has likewise 
not satisfied the third prong of the Epps standard.  Chelte 
also appears to indicate the presumption of soundness is not 
for consideration at the stage of determining well 
groundedness if there is no current disability.

The veteran has attempted to meet his burden by providing 
evidentiary assertions.  Insofar as they go to medical 
diagnosis or causation, his lay assertions are not competent 
to establish medical facts and hence are not entitled to be 
presumed to be true.  King v. Brown, 5 Vet. App. 19 (1993).  
To the extent he attempts to cast doubt upon the crediblity 
of the recorded statements of medical history in service by 
now insisting that he never told any physician that his left 
testicle had always been smaller, the Board finds he is not 
entitled to a presumption of truthfulness.  His current 
assertions, made in the context of a claim for benefits, are 
in direct contradiction to not one but two separate 
recordings of statements of medical history for treatment 
purposes in service.  Therefore, the Board finds such current 
assertions are inherently incredible and thus are not 
entitled to a presumption of truthfulness.  Id.  Furthermore, 
since the pre-existing disability has been diagnosed as 
congenital in origin, his lay assertion as to the observable 
size of his testicles is not competent evidence since he can 
not link the observable size of his testicles to an 
underlying disability not itself subject to lay observation, 
i.e. the interior structure of the genitourinary system.  
Thus, he can not well ground the claim based upon continuity 
of symptomatology.  Savage, supra.

Even assuming the claim was well grounded, the ultimate 
result would be the same.  The RO has discharged the duty to 
assist.  There is no indication in the record that there 
remains outstanding medical evidence that would be relevant 
to the claim.  The Board must respectfully point out to the 
appellant that the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this context, 
the Board has considered the statement by the veteran before 
the hearing officer that:  "I feel pain, I feel loss of 
testicle, and Dr. [blank in original transcript] said that 
was enough to reopen the case and maybe the fact I'm sterile 
she had mentioned . . ."  (T. p. 9).  The Board first notes 
that this statement does not clearly indicate that the 
veteran was alleging that a physician had told him that any 
current sterility was related to the disorder of the left 
testis that is the subject of this matter.  Even assuming the 
statement was construed as alleging a causal relationship, 
the physician's reported opinion was only that there 
"maybe" was a relationship.  The Court has specifically 
held that where a physician only says the current 
symptomatology "may" be related to service, it does not 
render the claim plausible since it also implies the 
symptomatology "may not" be related to service.  Tirpak, 
supra.  The testimony did not allege the medical provider 
cited to specific facts or a rationale to support this choice 
of the word "maybe."  Thus, the opinion stands without 
support by citation to clinical data, a rationale or any 
other factor that would give it substance.  Bloom v. West, 12 
Vet. App. 185 (1999).   Accordingly, the Board finds this 
alleged opinion as a matter of law could not well ground the 
claim and hence the duty to inform under 38 U.S.C.A. 
§ 5103(a) was not triggered.  Even assuming it was, the RO 
has requested records from all the medical providers 
identified by the claimant.  None of those records contain 
medical opinion evidence indicating that sterility is 
causally related to the post-operative left testis.  
Accordingly, the Board further finds in the alternative that 
the RO has gone beyond any obligation under 38 U.S.C.A. 
§ 5103, and thus there is no remaining duty to inform on the 
facts of this case.  Voerth v. West, 13 Vet. App. 117 (1999).

While the Board rests its decision on the discussion above, 
the Board must further point out to the veteran that 
essentially his claim for left testis disability in 1966 was 
denied on the basis that the atrophic left testis pre-existed 
service, and that the surgery was ameliorative.  38 C.F.R. 
§ 3.306(b)(1).  It is for consideration that the note under 
Diagnostic Code 7524, 38 C.F.R. § 4.115, shows that in cases 
of the removal of one testis as the result of a service-
incurred injury or disease, other than an undescended or 
congenitally undeveloped testis, with the absence or 
nonfunction of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a "ratable disability."  In 
other words, an undescended or congenitally undeveloped 
testis is not a disability for which VA compensation benefits 
are payable.  Ameliorative treatment of such disability, 
absent showing of some additionally disability ratable under 
the schedular criteria, likewise could not support the award 
of compensation benefits.  


ORDER

The appellant presented new and material evidence to reopen 
his claim for post-operative status, removal of left testis, 
claimed as loss of left testicle; however, the claim is not 
well grounded, and remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

